This is an appeal by employer and its insurance *987carrier from an award in favor of various special funds and for funeral expenses in connection with the death of Victoria Torrence. The employer was engaged in the circus and show business and the decedent and her husband worked for it. They performed together in the employer’s circus as entertainers in an aerial act. On May 6, 1945, while performing her act at Madison Square Garden, the wife fell a distance of about fifty feet and sustained accidental injuries which resulted in her death the same day. She left no person surviving entitled to compensation within the meaning of the Workmen’s Compensation Law. The sole issue raised on this appeal is whether the decedent was an employee or an independent contractor. The board found that she was an employee and the evidence sustains that finding. Award affirmed, with costs to the Workmen’s Compensation Board. All concur. [See post, p. 1083.]